          Case 1:18-cv-01922-ABJ Document 27 Filed 06/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 Valancourt Books, LLC

         Plaintiff,                                        Civil Case No. 1:18-cv-01922-ABJ

                         v.                                 PLAINTIFF’S NOTICE OF
                                                          SUPPLEMENTAL AUTHORITY
 Karyn Temple, et al.,

         Defendants.



        Plaintiff Valancourt Books, LLC, respectfully submits the attached decision of the

Supreme Court of the United States, Cedar Point Nursery, et al., v. Hassid, et al, No. 20-107

(June 23, 2021). This decision is relevant to Plaintiff’s pending cross-motion for summary

judgment (ECF 18 (August 2, 2019)) because it reaffirms that the question in Takings Clause

cases like this one does not hinge on “whether the government action at issue comes garbed as a

regulation (or statute, or ordinance, or decree).” Slip op. at 6–7. Instead, the black-letter rule is

that “[w]henever a regulation results in a physical appropriation of property, a per se taking has

occurred.” Id. at 7. Here, 17 U.S.C. § 407, both on its face and as applied to plaintiff, results in

the physically appropriation of books published in the United States and therefore effects a per

se taking. Plaintiff therefore respectfully requests that its pending motion for summary judgment

be granted.


Dated June 23, 2021


Respectfully submitted,

                                                /s/ Robert J. McNamara
                                                Robert J. McNamara (DDC Bar # VA065)
                                                Jeffrey Redfern (DC Bar #1018046)
                                                INSTITUTE FOR JUSTICE

                                                   1
Case 1:18-cv-01922-ABJ Document 27 Filed 06/23/21 Page 2 of 2




                           901 North Glebe Road, Suite 900
                           Arlington, Virginia 22203
                           Tel: (703) 682-9320
                           Fax: (703) 682-9321
                           Email: rmcnamara@ij.org
                           Attorneys for Valancourt Books, LLC




                              2
